Opinion by
Montgomery, J.,
The record sufficiently supports the finding and conclusion of the board to the effect that the claim*200ant’s insubordinate conduct and attitude toward her immediate supervisors constituted a deliberate disregard of the interests of her employer. Her failure to carry out assigned duties and her apparent preference to engage in selling to the exclusion of her other duties, as well as her discourteous attitude toward customers, are all indicative of her deliberate disregard of the standards of behavior her employer had a right to expect of her. Because of her “willful misconduct” she is disqualified under section 402(e) of the Unemployment Compensation Law. Fritsche Unemployment Compensation Case, 196 Pa. Superior Ct. 574, 176 A. 2d 186.
Decision affirmed.